Title: From Benjamin Franklin to Deborah Franklin, 30 January 1756
From: Franklin, Benjamin
To: Franklin, Deborah


My Dear Child,
Fort Allen, at Gnadenheutten,Jan. 30, 1756
Every other day, since we have been here, it has rained more or less, to our no small hindrance. It rained yesterday, and now again to day, which prevented our marching: so I will sit down half an hour to confer a little with you.
All the things you sent me, from time to time, are safely come to hand, and our living grows every day more comfortable: yet there are many things we still want, but do not send for them, as we hope our stay here will not be long.
I thought to have wrote you a long letter, but here comes in a number of people, from different parts, that have business with me, and interrupt me; we have but one room, and that quite public: so can only add, that I have just received yours, Sally’s, and Grace’s letters, of the 25th, with one from Mr. Hughes, and one from Mr. Thomson: present my respects to those gentlemen, (and excuse my not writing, as I have nothing material, and much hurried,) and love to all our friends and neighbors. Billy presents his duty to you, and love to his sister: all the gentlemen their compliments, they drink your health at every meal, having always something on the table to put them in mind of you. I found among the newspapers, Mr. Shoen’s bills of exchange, which should not have been sent up here; I suppose it was by mistake, and mention it, that you need not be troubled to look more for them. I am, dear girl, Your loving husband,
B. Franklin
